Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.	
3.	This communication is in response to Applicant’s RCE filed on 16 November 2020. Claims 1 and 4-20 remain pending. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2020 has been entered. 

Information Disclosure Statement
5.	The Information Disclosure Statement respectfully submitted on 16 November 2020 has been considered by the Examiner.
 
Response to Arguments
6.	In response to Applicant’s arguments, as disclosed in the remarks, filed


Allowable Subject Matter
Claims 1 and 4-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for connecting a mobile device to a vehicle-based system. Claims 1 and 19 identifies the uniquely distinct features “wherein the first device is not connected to the vehicle-based system when the subsequent connection is performed with the second device, or wherein the second device is not connected to the vehicle-based system when the initial connection is performed with the first device, wherein the initial connection has been performed subject to a first user query, and the subsequent connection is performed one of automatically without generating any user query or by generating a second user query that requires less user interaction than the first user query”. Claims 14, 18, and 20 identifies the uniquely distinct features “sending a subsequent connection request from the mobile device to the second device of the vehicle-based system, wherein the subsequent connection request includes the token pair comprising the plaintext token and the encrypted token, wherein the initial connection has been performed subject to a first user query, and the subsequent connection is performed one of automatically without generating any user query or by generating a second user query that requires less user interaction than the first user query”.
The closest prior art, Kirsch et al.  (Pub No. 2015/0304324) discloses one or more embodiments of techniques or systems for connection authentication are provided herein. A mobile device or device may act as an initiator of a connection with a vehicle, which acts as a target. A user utilizing the device may initiate a connection request by launching an application or browser on the device. The device transmits the connection request to the vehicle. The vehicle may receive the connection request and respond with a device identifier (ID) request. A user of the device may select whether or not to continue. If the user continues, the device transmits a device ID of the device to the vehicle. An interface component may render the connection request for an occupant of the vehicle, such as the driver, and await a response. In this way, a driver of a vehicle may act as a gatekeeper for connections.
However, either singularly or in combination, Kirsch et al. fail to anticipate or render obvious the claimed limitations of wherein the first device is not connected to the vehicle-based system when the subsequent connection is performed with the second device, or wherein the second device is not connected to the vehicle-based system when the initial connection is performed with the first device, wherein the initial connection has been performed subject to a first user query, and the subsequent 
The closest prior art, Sanso (Pub No. 2015/0254441) discloses techniques for authentication for online content using an access token are described. According to various embodiments, online content (e.g., webpages and other types of web content) can be served across a variety of different online resources. According to one or more embodiments, an access token is leveraged to enable a user to authenticate with multiple different distributed content resources for access to online content, and without requiring the user to input authentication credentials for each of the content resources.
However, either singularly or in combination, Sanso fail to anticipate or render obvious the claimed limitations of wherein the first device is not connected to the vehicle-based system when the subsequent connection is performed with the second device, or wherein the second device is not connected to the vehicle-based system when the initial connection is performed with the first device, wherein the initial connection has been performed subject to a first user query, and the subsequent connection is performed one of automatically without generating any user query or by 
5.	Therefore, claims 1, 14, 18, 19 and 20 and the respective dependent claims 4-13 and 15-17 are in condition for allowance.   

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        March 22, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436